Citation Nr: 0602854	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  96-51 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a greater initial rating than 10 percent 
for residuals of a fractured coccyx, with spondylostenosis at 
L4-5, for the period beginning July 28, 1995.   

2.  Entitlement to a greater initial rating than 20 percent 
for residuals of a fractured coccyx, with spondylostenosis at 
L4-5, for the period beginning May 28, 2004.  

3.  Entitlement to a greater initial rating than 10 percent 
for radiculopathy of the right lower extremity.  

4.  Entitlement to a greater initial rating than 10 percent 
for radiculopathy of the left lower extremity.  

5.  Entitlement to an earlier effective date than September 
23, 2002, for the grant of service connection for 
radiculopathy of the right lower extremity.  

6.  Entitlement to an earlier effective date than September 
23, 2002, for the grant of service connection for 
radiculopathy of the left lower extremity.  

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In June 1998, the Board remanded the issue on appeal.  
In an April 1999 rating decision, the RO assigned a 10 
percent rating for the service-connected residuals of a 
fractured coccyx with lumbosacral strain, from July 28, 1995.  

The veteran's claim was also remanded in March 2000 and 
February 2003.  In a July 2004 decision, the RO increased the 
veteran's rating to 20 percent, effective May 28, 2004.  The 
RO also granted service connection for radiculopathy of the 
right and left lower extremities, effective May 28, 2004.  In 
a December 2004 decision, the RO granted the veteran an 
earlier effective date for his radiculopathy of the right and 
left lower extremities to September 23, 2002.  

It is pointed out that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
is not in appellate status.  Although the RO denied said 
issue in a decision dated December 16, 2004, and mailed on 
December 30, 2004, the veteran never submitted a notice of 
disagreement (NOD) thereafter.  Although the veteran 
submitted a VA Form 1-9 dated December 10, 2004, in which he 
discussed his unemployability, this document was received at 
the RO on December 17, 2004.  In other words, the date it was 
received pre-dated the date that the rating decision was 
mailed.  Accordingly, it can not constitute a valid NOD 
pursuant to 38 C.F.R. § 20.201.  


FINDINGS OF FACT

1.  The veteran fractured his coccyx in service, but did not 
have it removed.  

2.  The veteran does not have a scar in the coccyx area.  

3.  For the period beginning July 28, 1995, and ending 
November 8, 1998, even when pain on motion, weakened 
movement, excess fatigability, and incoordination are 
considered, including during flare-ups, the veteran does not 
have greater than mild limitation of motion of his lower 
back.  

4.  For the period beginning July 28, 1995, and ending 
November 8, 1998, the veteran did not have muscle spasm on 
extreme forward bending, or loss of lateral spine motion in 
the standing position.  

5.  For the period beginning July 28, 1995, and ending 
November 8, 1998, even when pain on motion, weakened 
movement, excess fatigability, and incoordination are 
considered, including during flare-ups, the veteran did not 
have moderate intervertebral disc syndrome with recurring 
attacks.  

6.  For the period beginning November 9, 1998, the veteran's 
limitation of motion of the lumbosacral spine, to include his 
painful motion, is the equivalent of moderate limitation of 
motion.  

7.  For the period beginning November 9, 1998, even when pain 
on motion, weakened movement, excess fatigability, and 
incoordination are considered, including during flare-ups, 
the veteran does not have severe limitation of motion.  

8.  For the period beginning November 9, 1998, the veteran 
does not have lumbosacral strain which can be described as 
severe.  

9.  For the period beginning November 9, 1998, even when pain 
on motion, weakened movement, excess fatigability, and 
incoordination are considered, including during flare-ups, 
the veteran does not have the equivalent of severe 
intervertebral disc syndrome.  

10.  VA issued a Final Rule effective September 23, 2002, 
which allowed for separate ratings for orthopedic and 
neurologic disabilities.  

11.  For the period beginning September 23, 2002, the veteran 
has had mild radiculopathy of the right lower extremity; he 
has not had moderate radiculopathy of the right lower 
extremity.  

12.  For the period beginning September 23, 2002, the veteran 
has had mild radiculopathy of the left lower extremity; he 
has not had moderate radiculopathy of the left lower 
extremity.  

13.  For the period beginning September 26, 2003, the veteran 
has had forward flexion of the thoracolumbar spine greater 
than 30 degrees.

14.  For the period beginning September 26, 2003, the veteran 
has not had ankylosis of the thoracolumbar spine.  

15.  For the period beginning September 26, 2003, the veteran 
has not had incapacitating episodes from his low back having 
a total duration of at least 4 weeks but less than 6 weeks 
during a 12-month period.  


CONCLUSIONS OF LAW

1.  For the period beginning July 28, 1995, and ending 
November 8, 1998, the initial 10 percent rating assigned for 
the veteran's residuals of his fractured coccyx with 
spondylostenosis at L4-5, is appropriate.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40; 4.45; 4.71a, 
specifically Diagnostic Codes 5292, 5293, 5295, 5298; 4.118, 
Diagnostic Code 7804 (2002).  

2.  For the period beginning November 9, 1998, an initial 20 
percent rating for the veteran's residuals of his fractured 
coccyx with spondylostenosis at L4-5, is appropriate.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40; 4.45; 4.71a, 
Diagnostic Codes 5292, 5293, 5295, 5298; 4.118, Diagnostic 
Code 7804 (2003); 38 C.F.R. §§ 4.71(a), Diagnostic Codes 5235 
to 5243; 4.118, Diagnostic Code 7804 (2005).  

3.  A higher initial rating than 10 percent for radiculopathy 
of the right lower extremity is not appropriate.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5235-5243, 8620 (2005); Fed.Reg. 
54345-54349 (Aug. 22, 2002).  

4.  A higher initial rating than 10 percent for radiculopathy 
of the left lower extremity is not appropriate.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Codes 5235-5243, 8620 (2005); Fed.Reg. 
54345-54349 (Aug. 22, 2002).  

5.  An effective date earlier than September 23, 2002, for 
the grant of service connection for radiculopathy of the 
right lower extremity is not appropriate.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114(a), 3.400 (2005).

6.  An effective date earlier than September 23, 2002, for 
the grant of service connection for radiculopathy of the left 
lower extremity is not appropriate.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.114(a), 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records show that the veteran was seen for 
pain in his tailbone in July 1974.  X-rays revealed a 
fractured coccyx.  

On July 28, 1995, the veteran filed a claim for low back pain 
from a fractured tailbone in June 1974.

The veteran underwent a VA examination in April 1996.  The 
veteran referred to landing on his tailbone in service.  The 
veteran claimed that when standing for long periods of time, 
and when walking, he experienced twisting pain on his coccyx.  
There were no postural abnormalities, and no fixed 
deformities.  Musculature of the veteran's back was normal, 
with no tenderness and no muscle spasms.  Range of motion 
showed forward flexion to 95 degrees; backward extension to 
35 degrees; left and right lateral flexion to 40 degrees; and 
rotation to 35 degrees.  There was no objective evidence of 
pain on motion, and there was no tenderness over the 
sacrococcygeal area.  Diagnoses were history of pain of the 
coccyx and normal physical examination.  

The veteran failed to appear for a VA neurological 
examination in May 1996.

In a June 1996 rating decision, the RO granted the veteran 
service connection for residuals of a fractured coccyx, and 
assigned a noncompensable rating effective July 29, 1995.

The veteran was afforded a hearing before a hearing officer 
in August 1997.  He described nerve damage in his lower back.

VA treatment records from 1994 to 1997 were submitted.  The 
veteran was seen in February 1997 for pain in his low back.  

The veteran underwent a VA examination in November 1998.  The 
examiner noted that the veteran had been employed after 
leaving the Army in 1992.  He was on concrete all day and his 
job required some laboring activities.  He had occasional 
flare-ups at his lower back and coccyx and occasionally had 
to miss work.  He took Naprosyn for relief.  His lower back 
pain did not radiate into the lower extremities.  The veteran 
could not touch his toes and his range of motion showed 
flexion to 60 degrees, extension to 20 degrees, and right and 
left lateral flexion to 20 degrees.  Inspection of the back 
showed no spasm or deformity.  Neurologic testing in the 
lower extremities showed no signs of radiculopathy.  There 
was only minor tenderness at the sacrum and coccyx.  X-rays 
of the lumbosacral spine and coccyx were normal.  He had only 
mild tenderness to pressure on his coccyx scar.  He had 
chronic mild to moderate lower back discomfort and symptoms.  
The examiner commented that there was no significant 
permanent impairment related to the lumbosacral strain.  He 
had a reasonably normal back examination and normal X-rays.  
He had some mild limitation of lumbosacral motion secondary 
to pain.  The scar examination showed a well-healed right 
lower quadrant appendectomy scar, with no residual symptoms.  
An X-ray showed a normal lumbosacral spine and normal coccyx.  
Diagnoses were history of coccyx fracture with residual pain, 
and chronic lumbosacral strain.  

The veteran underwent a VA examination in July 2000.  There 
was no evidence of a scar in the coccyx area.  

The veteran underwent a VA examination in March 2001.  He 
described pain in the low back as well as his buttocks going 
down both legs which was worse when it was cold outside.  The 
veteran stated that he was taking Naprosyn, and was averaging 
about 60 days missed work per year.  He stated that he was 
getting more numbness and tingling down his legs.  He 
indicated that he had to have help standing up.  He indicated 
that he saw a neurologist in 1994 or 1995 who stated that he 
had nerve damage secondary to his low back.  Lumbar spine 
examination showed flexion of 45 degrees with pain beginning 
at 15 degrees.  Left lateral flexion was 30 degrees with pain 
at the extent at 30 degrees.  Right lateral flexion showed to 
20 degrees with positive tenderness at 20 degrees.  Backward 
bending showed 30 degrees of motion with pain beginning at 30 
degrees.  

The veteran had no weakness in the lower extremities with 
flexion of the hip or extension of the hips or extension of 
the knees.  He had positive tenderness as well as 
proprioception in the lower extremities.  Impression was 
dorsal lumbar spine strain with radiculopathy down the 
bilateral legs, mild, and mild congenital spinal stenosis 
with degenerative joint disease at L4-S1.  

VA treatment records were submitted from 2000 to 2001.  The 
veteran was seen in November 2000 for low back pain.  

The veteran underwent magnetic resonance imaging (MRI) in 
April 2002.  The impression was multilevel degenerative 
change, most severe at the L4-5 and L5-S1 level; mild 
encroachment of the right-sided neural exit foramen at the 
L5-S1 level by a combination of an asymmetric disc bulge, 
disc space narrowing and facet and ligamentum flavum 
hypertrophy; and, mild spinal stenosis present at L4-5 which 
appeared to be on both a congenital and acquired basis.  

The veteran underwent a VA examination and X-rays in April 
2002.  The veteran reported constant lumbosacral spine pain.  
He had radiation down both legs with the left leg being more 
prominent.  Radiation was described as tingling pain on the 
posterior aspect of the leg.  He had symptomatic relief 
associated with taking non-steroidal medications.  He 
reported 1-2 times a year where he had an acute exacerbation 
of his pain.  He was unable to walk with an erect posture 
when ill.  These periods could last up to 14 days.  He used 
muscle relaxants during flare-ups as well as heat and 
stretching.  The veteran missed work during these periods.  

Examination showed diminished range of motion such that there 
was 90 degrees of flexion, 20 degrees of extension, 20 
degrees of right and left lateral flexion.  He was markedly 
obese.  There was no muscular spasm in the low back.  There 
was local tenderness which was mild, present at the base of 
the low back.  There was no fixed postural abnormality.  Bony 
alignment was palpably normal.  Deep tendon reflexes were 1 
to 2+ and symmetrical.  There was no lower extremity weakness 
or numbness.  Impression was lumbosacral spine degenerative 
disease with radiculopathy, with baseline symptoms which 
would be described as mild to moderate abdomen flareup 
symptoms which would be described as moderate to severe.  The 
examiner commented that the veteran was not permanently 
disabled and could continue to work as a machinery repairman, 
but would from time to time miss work during periods of 
exacerbation.  MRI showed multi-level degenerative disease, 
most prominent at L4-5 and L5-S1.  Electromyograph (EMG)s 
showed mild bilateral L5 radiculopathy.  X-rays showed 
minimal degenerative changes in the sacroiliac joints and no 
acute finding regarding the sacrum and coccyx.  

VA treatment records were submitted from 2003 and 2004.  In 
November 2003, the veteran was seen for a degenerative disc 
at L4-5 and L5-S1 level.  In March 2004, he was seen for 
osteoarthritis of the lumbosacral spine with degenerative 
disc.  In April 2004, he was seen for a degenerative disc at 
L4-5 and L5-S1 levels with possible pressure on the nerve 
roots and arthritic changes in the facet joints.  

A VA X-ray in October 2003 showed mild disc bulging at L3-4 
and degenerative disc disease at L4-5, and spondylosis of L4-
5.  

The veteran underwent a VA examination in May 2004.  The 
veteran complained of severe pain, which radiated down both 
legs, bilaterally, as well as numbness and tingling down his 
legs.  The veteran used a back brace which he stated was not 
helpful with his back.  He stated his back pain was constant, 
rated as an 8.5/10 in severity and sometimes as high as a 
10/10.  He could not get any relief from his back pain.  He 
denied any recent periods of incapacitation requiring 
hospitalization or bedrest prescribed by a physician.  He 
denied any loss of bowel or bladder function.  The veteran 
was functionally limited secondary to his back pain.  He 
walked with a slightly limping gait.  He had a normal 
curvature of the lumbar spine.  He had pain with flexion to 
60 degrees, extension to 20 degrees, right lateral flexion to 
20 degrees, left lateral flexion to 15 degrees with pain, 
right rotation to 20 degrees, and left rotation to 20 degrees 
with pain.  There was some tenderness to palpation in the 
right paralumbar region but no palpable spasm.  The veteran 
had no postural abnormality.  There was no loss of lateral 
motion, unilateral in a standing position.  There was no 
listing of the whole spine to the opposite side.  He had 
positive straight leg raising bilaterally.  Strength was 5/5 
and equal bilaterally in the lower extremities.  He had a 
negative Goldthwaite sign.  He had 2+ patellar and Achilles 
tendon reflexes.  Assessment was spondylostenosis at L4-5; 
right side herniated nucleus pulposus at L5-S1; and, mild-
moderate bilateral L5 radiculopathy secondary to herniated 
nucleus pulposus per EMG with nerve conduction velocities.  

The examiner commented that during flare-ups, the veteran was 
limited secondary to pain. The veteran was not having flare-
ups on the day of the examination.  There was evidence of 
lumbosacral radiculopathy as manifested by his positive 
straight leg raising.  The examiner commented that the 
veteran's current back condition limited his ability to be 
employed in a physically demanding position because of his 
significant pain and findings on MRI and EMG with nerve 
conduction velocities.  He reported his back pain was 
constant without relief of his pain symptoms.  If the veteran 
were to have adequate control of the pain, he would be able 
to be employed in sedentary position.  

The veteran submitted lay statements from his wife and from 
R.R. in December 2004.  They both indicated that the veteran 
was unable to work with his back ailment.  

The veteran was afforded a video hearing before the Board in 
October 2005.  He testified that he could not work.  He 
described a tingling pain in his right leg.  He stated that 
he had retired from work because of his disability.  He 
testified that he thought his disability had increased in 
severity since his last examination.  He stated that a couple 
times a month he could not get out of bed.  


II.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In a March 2003 letter, the RO informed the veteran 
of the evidence necessary to show that his disability had 
increased in severity in order to prevail with his claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the March 2003 VCAA 
letter, the RO informed the veteran that the RO would get 
such things as evidence kept by the VA and any other federal 
government agency, and medical records from a VA facility, 
and that it would request private treatment records, if the 
veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The March 
2003 letter told the veteran to send the RO any private 
treatment records, or to complete a separate form for each 
provider if he wanted the RO to request the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Even though the March 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), as will be described below, it is 
determined that the veteran is also not prejudiced by such 
failure.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in June 1996, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision predated the VCAA, the required 
notices described in the VCAA could not have been given 
before then.  Furthermore, VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his low back throughout the more than 9 years 
that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the March 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in July 
2004, October 2004, and February 2005, the claim was reviewed 
and the veteran was sent a supplemental statement of the 
case.  As a result, the veteran was provided the required 
notices and he was afforded an opportunity to respond after 
he was fully informed of the evidence needed to substantiate 
the claim.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits.  The veteran filed a claim for an increased rating 
for his low back, and he was given the notices required under 
VCAA in March 2003.  Subsequently, his claim was granted, and 
he filed a notice of disagreement as to the effective date 
assigned for the increase in his benefits.  Under 38 U.S.C. 
§ 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it 
deems proper under applicable regulations and issue a 
statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  

The Board notes that the December 2004 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


III.  Relevant laws and regulations for low back claims

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned for his low 
back and lower extremities.  Therefore, all of the evidence 
following the grant of service connection (not just the 
evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.  The discussion below will focus on two issues: 1.  
Entitlement to a greater initial ratings for residuals of a 
fractured coccyx, with spondylostenosis at L4-5, and a right 
sided herniated nucleus pulposus at L5-S1 (10 percent for the 
period beginning July 28, 1995, and 20 percent for the period 
beginning May 28, 2004); and, 2.  Entitlement to a greater 
initial ratings than 10 percent for radiculopathy of both the 
right and left lower extremities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The schedular criteria by which back disorders are rated 
changed during the pendency of the veteran's appeal. See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293; See also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003), codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243.  Therefore, adjudication 
of the increased rating claim must include consideration of 
both the old and the new criteria.  VAOPGCPREC 7-2003.  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used. Id.  The Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change. See VAOPGCPREC 3-2000; DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Lumbosacral strain with characteristic pain on motion is 
assigned a 10 percent disability rating.  When there is 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent disability rating is 
assigned.  To warrant the maximum 40 percent rating for 
lumbosacral strain, objective evidence must show that the 
strain is severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Slight limitation of motion of the lumbar spine is assigned a 
10 percent disability rating.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent disability 
rating.  If severe, a 40 percent disability rating is 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
50 percent rating requires unfavorable ankylosis of the 
lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Regarding Diagnostic Code 5293 for intervertebral disc 
syndrome, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation is warranted where the evidence 
demonstrates pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71(a), Diagnostic Code 
5293 (2002).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the lumbar 
vertebrae.  The General Counsel therefore concluded that 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97.  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, even 
during flare-ups, weakened movement, excess fatigability, or 
incoordination should be noted.

Under Diagnostic Code 5298, the veteran is entitled to a 10 
percent rating for partial or complete removal of the coccyx, 
with painful residuals, and a noncompensable rating when 
there are not painful residuals.  This diagnostic code is 
available under both the old and new diagnostic codes.  
38 C.F.R. § 4.71, Diagnostic Code 5298 (2005).  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, for Diagnostic Codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, , Diagnostic codes 5235 to 5243 (effective 
September 26, 2003).  

Note (1) under the general rating formula instructs to 
evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code. 

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Under the Formula for Rating Intervertebral Disc Syndrome 
based on Incapacitating Episodes (for Diagnostic Code 5243), 
as in effect from September 26, 2003, a 10 percent disability 
evaluation is warranted where the evidence shows 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks during the past 12 months.  A 20 
percent rating applies where there are incapacitating 
episodes having a total duration of at least 2 weeks, but 
less than 4 weeks during the past 12 months.  A 40 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  Finally, a 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71(a), Diagnostic Code 
5243 (effective September 26, 2003).  

Note (1) after the formula for rating intervertebral disc 
syndrome defines an "incapacitating episode" as "a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician."


IV.  Analysis regarding the issues of entitlement to greater 
initial ratings for residuals of a fractured coccyx, with 
spondylostenosis at L4-5, to include consideration of a 
higher rating than 10 percent for the period beginning July 
28, 1995, and of a 20 percent rating for the period beginning 
May 28, 2004.  

For the period beginning September 23, 2002, the veteran is 
already in receipt of separate 10 percent ratings for his 
radiculopathy of both extremities.  These ratings are 
independent of the veteran's service-connected residuals of a 
fractured coccyx with spondylostenosis at L4-5, and 
consideration of higher initial ratings for these 
disabilities will be discussed in a separate section below.  

The veteran is not entitled to a separate rating under 
Diagnostic Code 5298 for removal of a fractured coccyx.  It 
is pointed out that even though the veteran fractured his 
coccyx in service, he did not have it removed.  Thus, he is 
not entitled to a separate rating under Diagnostic Code 5298.  

For the period beginning July 28, 1995, the issue for 
consideration is whether the veteran is entitled to a higher 
initial rating than 10 percent for his service-connected 
residuals of a fractured coccyx with spondylostenosis at L4-
5.  As will be explained in greater detail below, the 
evidence shows that beginning November 8, 1998, the veteran 
is entitled to a higher initial rating.  Thus, analysis of 
the veteran's claim will begin by determining whether he is 
entitled to a higher initial rating than 10 percent for the 
period beginning July 28, 1995, and ending November 8, 1998.  

During this period, the evidence does not show that the 
veteran meets the criteria for a 20 percent rating under 
Diagnostic Code 5295.  There was no muscle spasm noted at the 
veteran's April 1996 VA examination.  

During this period (between July 28, 1995, and November 8, 
1998), the evidence does not show that the veteran meets the 
criteria for a 20 percent rating under Diagnostic Code 5292.  
The veteran did not have moderate limitation of motion during 
this period.  At his April 1996 VA examination, the veteran's 
range of motion was within normal limits on all four counts.  
His forward flexion was 95 degrees, backward extension was 35 
degrees, lateral flexion was to 40 degrees, and rotation was 
to 35 degrees.  Considering that the veteran's range of 
motion was so good, even when pain on motion, weakened 
movement, excess fatigability, and incoordination are 
considered, including during flare-ups, the evidence does not 
show that the veteran has moderate limitation of motion, or 
its equivalent to warrant a 20 percent rating under 
Diagnostic Code 5292.  

During this period (between July 28, 1995, and November 8, 
1998), the evidence does not show that the veteran meets the 
criteria for a 20 percent rating under Diagnostic Code 5293.  
The evidence does not show that the veteran had 
intervertebral disc syndrome during this period such that a 
rating under Diagnostic Code 5293 would be appropriate.  

Beginning November 9, 1998, the evidence shows that the 
veteran is entitled to a higher initial rating to 20 percent 
for his service-connected low back disability.  At his VA 
examination on November 9, 1998, he had flexion to 60 
degrees, extension to 20 degrees, and right and left lateral 
flexion to 20 degrees.  The examiner also noted that the 
veteran had mild limitation of motion secondary to pain.  
Based on these findings, the evidence shows that at the 
veteran's November 9, 1998 VA examination, the veteran had 
the equivalent of moderate limitation of motion of his low 
back, so as to warrant a 20 percent rating under the old 
diagnostic criteria in Diagnostic Code 5292.  The veteran's 
limitation of motion is deemed to be moderate for two 
reasons.  One, under the new diagnostic criteria (effective 
September 26, 2003) limitation of flexion between 30 and 60 
degrees (what the veteran had at his November 1998 VA 
examination) warrants a 20 percent rating under the general 
rating formula.  Two, the examiner also noted that the 
veteran had limitation of motion secondary to pain (albeit 
described as mild).  

Thus, pursuant to DeLuca v. Brown, with painful motion taken 
into account, the veteran's limitation of motion for the 
period beginning November 9, 1998, must be deemed to be the 
equivalent of "moderate" limitation of motion.  
Accordingly, the veteran is entitled to an initial 20 percent 
rating, but not higher, for the period beginning November 9, 
1998, when his low back disability is considered under 
Diagnostic Code 5292.  

One of the issues originally on appeal was whether the 
veteran was entitled to a greater initial rating than 20 
percent for residuals of a fractured coccyx, with 
spondylostenosis at L4-5 for the period beginning May 28, 
2004.  Considering that the veteran has now been granted a 20 
percent rating for the same issue beginning November 9, 1998, 
these two issues will now be combined such that the proper 
issue to be considered is whether the veteran is entitled to 
a higher initial rating than 20 percent for the period 
beginning November 9, 1998.  

The veteran is not entitled to a higher initial rating than 
20 percent because his limitation of motion is not severe to 
warrant a 40 percent rating under Diagnostic Code 5292.  As 
noted above, the examiner at the November 1998 VA examination 
stated that the veteran only had mild limitation of motion 
due to pain, and this was with flexion to 60 degrees, 
extension to 20 degrees, and right and left lateral flexion 
to 20 degrees.  It is true that at the veteran's March 2001 
VA examination, he only had flexion to 45 degrees, with pain 
beginning at 15 degrees.  However, at the veteran's April 
2002 VA examination, his flexion had improved to 90 degrees, 
and he could still extend to 20 degrees.  At the veteran's 
May 2004 VA examination, his range of motion was almost 
identical to what it was at his November 1998 VA examination.  
His flexion, extension, and right lateral flexion were all 
identical.  Only his left lateral flexion had decreased from 
20 degrees to 15 degrees.  Based on the findings cited to 
above (particularly the fact that the May 2004 VA examination 
findings were virtually identical to the findings from the 
November 1998 VA examination), the veteran's limitation of 
motion can not be described as "severe" for the period 
beginning November 9, 1998, such that it would warrant a 40 
percent rating.  Considering that the veteran's pain on 
motion was already considered in his 20 percent rating, the 
veteran is not entitled to a 40 percent rating even when pain 
on motion, weakened movement, excess fatigability, and 
incoordination are considered pursuant to 38 C.F.R. §§ 4.40 
and 4.45.  

The veteran is not entitled to a higher initial rating than 
20 percent for the period beginning November 9, 1998, under 
Diagnostic Code 5295 as the evidence does not show severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  At the November 1998 VA 
examination, the examiner commented that the veteran had mild 
limitation of lumbosacral motion, but that there was no 
significant permanent impairment related to the lumbosacral 
strain.  Similarly, at the veteran's March 2001 VA 
examination, the examiner described the veteran's low back 
strain only as "mild."  Finally, at the veteran's April 
2002 VA examination, the examiner only described the 
veteran's baseline symptoms as "mild to moderate."  The 
examiner also indicated that there was no muscular spasm in 
the low back, which is one of the requirements for a 20 
percent rating.  There was also no spasm at the May 2004 VA 
examination.  Accordingly, under Diagnostic Code 5295, the 
veteran is not entitled to a higher initial rating than 20 
percent for the period beginning November 9, 1998.  

Similarly, the veteran is not entitled to a higher initial 
rating than 20 percent for the period beginning November 9, 
1998, under Diagnostic Code 5293 as the evidence does not 
show severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  Even when pain on motion, 
weakened movement, excess fatigability, and incoordination 
are considered, including during flare-ups, the evidence does 
not show that the veteran has the equivalent of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  VAOPGCPREC 36-97.  At the VA 
examination in November 1998, there was no sign of 
radiculopathy.  Although the veteran was noted to have 
radiculopathy at his March 2001 and April 2002 VA 
examinations, the examiner at the April 2002 VA examination 
noted that EMG tests only showed "mild" bilateral 
radiculopathy.  Similarly, at the veteran's May 2004 VA 
examination, the examiner described the veteran's 
radiculopathy as being between mild and moderate.  These 
findings simply do not show that the veteran has severe 
intervertebral disc syndrome.  Accordingly, under Diagnostic 
Code 5293, the veteran is not entitled to a higher initial 
rating than 20 percent for the period beginning November 9, 
1998.  

As noted above, the rating criteria for the spine changed on 
September 26, 2003.  Thus, consideration will now be given as 
to whether the veteran is entitled to a higher initial rating 
than 20 percent for the period beginning September 26, 2003, 
under the new diagnostic criteria.  In order to be entitled 
to the next higher rating of 40 percent under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
evidence would have to show either forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  The evidence 
from the VA treatment records after September 26, 2003, as 
well as the evidence from the May 2004 VA examination will 
be considered in addressing this question.  The evidence 
does not show that the veteran has ankylosis of his 
thoracolumbar spine.  Similarly, the evidence does not show 
that the veteran has forward flexion of 30 degrees or less.  
At the veteran's May 2004 VA examination, his flexion was 60 
degrees, which is at the outer limit of the requirement for 
a 20 percent rating (forward flexion of between 30 and 60 
degrees).  While the appellant has complained of chronic 
pain on motion and functional loss of the lumbar spine, the 
Board finds that the veteran's limitation of motion with 
pain is consistent with a 20 percent rating under the new 
criteria, especially where there is no indication of limited 
motion of less than 60 degrees, with or without pain.  
Moreover, the use of the same pain to justify a 40 percent 
rating would constitute pyramiding under 38 C.F.R. § 4.14 
(2005).  Therefore, an increased rating for painful motion 
is inappropriate under the new rating criteria, effective 
September 26, 2003.  

Regarding associated objective neurological abnormalities to 
be rated separately pursuant to Note (1), this will be 
addressed in greater detail below in the separate section 
regarding entitlement to greater initial ratings than 10 
percent for radiculopathy of the right and left lower 
extremities.  

The veteran is also not entitled to an increased initial 
rating to 40 percent under the Formula for Rating 
Intervertebral Disc Syndrome which became effective September 
26, 2003, and as previously codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  The evidence would have to show 
that the veteran has had incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the last 12 months.  However, the VA treatment records 
from 2003 and 2004 did not show such incapacitating episodes, 
and at the May 2004 VA examination, the veteran specifically 
denied any recent periods of incapacitation requiring 
hospitalization or bedrest prescribed by a physician.  

Based on the foregoing, the veteran's claim for a higher 
initial rating than 20 percent for residuals of a fractured 
coccyx with spondylostenosis at L4-5 must be denied when it 
is considered under both the old and new diagnostic criteria.  
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5292, 5293, 5295 (2003); 4.71a, Diagnostic Codes 5235-5243 
(2005).  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained special VA orthopedic examinations to determine the 
extent of the veteran's back disability.  The evidence 
includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against a higher initial rating than 10 percent for residuals 
of a fractured coccyx with spondylostenosis at L4-5 for the 
period beginning July 28, 1995.  Accordingly, to that end, 
the veteran's claim must be denied.  

However, the evidence shows that the veteran is entitled to a 
higher initial rating to 20 percent for residuals of a 
fractured coccyx with spondylostenosis at L4-5 for the period 
beginning November 8, 1998.  As the preponderance of the 
evidence is against a higher initial rating than 20 percent, 
the veteran's claim for a higher initial rating than 20 
percent must be denied.  


V.  Analysis regarding the issues of entitlement to greater 
initial ratings than 10 percent for radiculopathy of both the 
right and left lower extremities.

As noted in the introduction, in a July 2004 rating decision, 
the RO granted service connection for radiculopathy of the 
right and left lower extremities, and assigned a 10 percent 
ratings for each leg.  In a December 2004 decision, the RO 
determined that the proper effective date for said grants was 
September 23, 2002, the effective date of a Final Rule 
allowing for separate ratings for neurologic disabilities 
separate and apart from the ratings for orthopedic 
disabilities.  Schedule for Rating Intervertebral Disc 
Syndrome, Fed.Reg. 54345-54349 (Aug. 22, 2002).  

The RO rated the veteran's radiculopathy of the right and 
left lower extremities under Diagnostic Code 8620, for 
neuritis of the sciatic nerve.  Under Diagnostic Code 8620, a 
10 percent rating is assigned for mild neuritis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
neuritis of the sciatic nerve.  A 40 percent rating is 
assigned for moderately severe neuritis of the sciatic nerve.  
A 60 percent rating is assigned for severe neuritis of the 
sciatic nerve.  38 C.F.R. § 4.71(a), Diagnostic Code 8620 
(2005).  Thus, in determining whether the veteran is entitled 
to a higher initial rating, the question that must be 
answered is whether the veteran has moderate neuritis of the 
sciatic nerve, rather than merely mild neuritis of the 
sciatic nerve.  

In answering this question, the evidence for the relevant 
period (i.e, after September 23, 2002) shows that the veteran 
underwent a VA examination in May 2004, in which the examiner 
commented that there was evidence of lumbosacral 
radiculopathy.  He labeled the radiculopathy as between mild 
and moderate.  The VA treatment records from 2003 and 2004 
note that the veteran has radiculopathy, but they do not 
describe the severity of the radiculopathy.  They state that 
the veteran has severe back pain, but do not describe the 
severity of his separately rated radiculopathy.  It is 
pointed out that the veteran also had a VA examination in 
April 2002 (shortly before the rating period in question), in 
which the examiner labeled the veteran's radiculopathy as 
only mild.  

Based on the aforementioned findings, the totality of the 
medical evidence suggests that the veteran's radiculopathy is 
more accurately described as mild than moderate.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Thus, it is determined that the 
initial 10 percent ratings assigned for radiculopathy of the 
left and right lower extremities were appropriate, and the 
veteran's claim must be denied.  





VI.  Additional matters, to include consideration of a 
separate rating for a tender and painful scar, as well as for 
an extraschedular rating.  

Regarding the issue of whether the veteran is entitled to a 
separate rating for a tender and painful scar in the coccyx 
region, it is pointed out that during the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), including the rating 
criteria for evaluating skin disabilities (which includes 
scars).  See 67 Fed. Reg. 49596 (July 31, 2002) [effective 
August 30, 2002].  There was some question as to whether the 
veteran had a scar in his coccyx area.  At his November 1998 
VA examination, the examiner stated that the veteran had mild 
tenderness to pressure on his coccyx scar.  However, this is 
the only reference to a scar in the coccyx area.  When the 
veteran underwent a VA examination  in July 2000 specifically 
for his scars, the examiner commented that there was no 
evidence of a scar in the coccyx area, and the veteran stated 
that he had never had a scar in that area.  

With the findings from the July 2000 VA examination in mind, 
a separate rating for a tender and painful scar under the old 
version of Diagnostic Code 7804 is not appropriate, and a 
separate rating for a painful scar under the new version of 
Diagnostic Code 7804 is also not appropriate.  

Regarding consideration of an extraschedular rating pursuant 
to 38 C.F.R. § 3.321, this case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The evidence does not show that the veteran has 
had frequent periods of hospitalization.  Regarding marked 
interference with employment, the veteran's disability 
manifests itself in ways that are contemplated in the rating 
schedule.  There are no unusual manifestations regarding the 
veteran's disability.  

While the veteran's low back disability has certainly had 
some consequences with regard to his employment (the examiner 
at the veteran's May 2004 VA examination commented that the 
veteran's current back condition limited his ability to be 
employed in a physically demanding position), his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of 38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  To that end, the veteran is already in receipt 
of a 40 percent combined rating for his low back and 
radiculopathy.  Furthermore, the VA examiner only noted the 
veteran's limitations to employment of a physically demanding 
nature.  The regulation further provides that, in general, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.


VII.  Analysis regarding the issues of entitlement to an 
earlier effective date than September 23, 2002, for the 
separate grants of service connection for radiculopathy of 
the right lower extremity, and the left lower extremity.

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened 
after final disallowance, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110 (a), (b)(1)(i) (West 2002); 38 C.F.R. 
§ 3.400 (2005).  

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increased shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. § 3.114 
(2005).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West 2002).  

The RO granted service connection for radiculopathy of the 
right and left lower extremities in a July 2004 decision, and 
in a December 2004 decision, assigned an earlier effective 
date to September 23, 2002, for said disabilities.  The RO 
assigned the effective date in question because that was the 
effective date of a final rule, allowing for separate ratings 
for neurologic disabilities separate and apart from 
orthopedic disabilities.  Schedule for Rating Intervertebral 
Disc Syndrome, Fed.Reg. 54345-54349 (Aug. 22, 2002).  This 
final rule issued by VA was liberalizing in the sense that 
such separate ratings were not specifically provided for in 
previous regulations.  Since the veteran was granted service 
connection pursuant to a liberalizing regulation, pursuant to 
38 C.F.R. § 3.114, he is not entitled to an effective date 
prior to the effective date of the regulation.  Accordingly, 
the veteran is not entitled to an effective date earlier than 
September 23, 2002, for the separate grants of service 
connection for radiculopathy of the right lower extremity, as 
well as of the left lower extremity.

In summary, the Board finds that the veteran is not entitled 
to an earlier effective date than May 28, 2004, for the 
separate grants of service connection for radiculopathy of 
the right and left lower extremities.  In reaching this 
decision, it is determined that the preponderance of the 
evidence is against the claim and, thus, there is no doubt to 
be resolved in favor of the veteran.  








ORDER

For the period beginning July 28, 1995, and ending November 
8, 1998, a higher initial rating than 10 percent for 
residuals of a fractured coccyx with spondylostenosis at L4-5 
is denied.

For the period beginning November 8, 1998, a 20 percent 
initial rating (but no higher) for residuals of a fractured 
coccyx with spondylostenosis at L4-5 is granted.  

Entitlement to a greater initial rating than 10 percent for 
radiculopathy of the right lower extremity is denied.  

Entitlement to a greater initial rating than 10 percent for 
radiculopathy of the left lower extremity is denied.  

Entitlement to an effective date earlier than September 23, 
2002, for the grant of service connection for radiculopathy 
of the right lower extremity is denied.  

Entitlement to an effective date earlier than September 23, 
2002, for the grant of service connection for radiculopathy 
of the left lower extremity is denied.  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


